


Exhibit 10.3

 

[g23682kki001.jpg]

 

 

 

Washington Mutual, Inc
Notice of Cash Long-Term Incentive Award

 

Date:      February 1, 2008

 

To:

 

From:   Leadership Rewards, Stock Administration

 

We are pleased to inform you that on January 22, 2008 you were awarded a Cash
Long-Term Incentive Award (“Cash LTI Award”) in the amount of $XX.XX as a reward
for your continued service to Washington Mutual (the “Company” or “WaMu”). The
Cash LTI Award is subject to the terms and conditions of this agreement (the
“Agreement”).

 

Terms of Award

 

To earn the Cash LTI Award and receive a payment, you must remain continuously
employed by the Company through each applicable anniversary date

 

If you fulfill these requirements the Cash LTI Award will be made in cash and
will vest and become payable in three equal installments on the anniversary date
of the Award over a three year period.   Payment will be made in cash.  You must
be employed on each anniversary date in order to receive each portion of the
Award.  The installments are as follows:

 

Anniversary Date

 

Dollar Amount Payable

 

January XX, 2009

 

$

XX.XX

 

January XX, 2010

 

$

XX.XX

 

January XX, 2011

 

$

XX.XX

 

 

Subject to your continued employment with the Company, the Cash LTI Award will
be paid in accordance to the above schedule, less taxes and withholding, in the
pay cycle immediately following the applicable anniversary date.

 

You will continue to be subject to all Company policies and management
directives. Your employment will continue to be terminable by you or the company
at will, without cause or advance notice.   Nothing in this letter is intended
to suggest any guaranteed period of continued employment or any guarantee that
you will be paid the Cash LTI Award. This letter merely sets forth the terms of
the Cash LTI Award that may be paid to you for achievement of the stated
criteria.

 

--------------------------------------------------------------------------------


 

Acceptance of the Cash LTI Award

 

You will not be entitled to any of the benefits under this Cash LTI Award unless
and until you accept this Award agreement no later than the 90th day following
the date hereof.  If you fail to accept the Cash LTI Award as specified above by
April 21, 2008 the Cash LTI Award shall terminate without consideration and be
deemed cancelled upon the expiration of such 90-day period, unless the Committee
determines, in its sole discretion, that any delay was for good cause (including
your death, disability or other incapacitation). By accepting the Cash LTI
Award, you irrevocably agree on behalf of yourself and your successors and
permitted assigns to all the terms and conditions of the Cash LTI Award as set
for the in or pursuant to this Agreement .)

 

Termination of the Award

 

You must be employed on each applicable anniversary date in order to receive
each portion of the Award. Vesting and payment of the Award will accelerate upon
a Change in Control (as defined in the form of Change in Control Agreement for
Senior Leaders), a Termination of Service by reason of death or Disability, or a
Termination of Service other than for Cause at or after age 65.  In case of
death, disability or retirement, your payment will be processed as soon as
administratively practical after we receive notice of your death, disability or
retirement.

 

Committee Authority

 

Any question concerning the interpretation of this Agreement or the Plan, and
any controversy that may arise under the Plan or this Agreement shall be
determined by the Committee (including any person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion.  Such decision by
the Committee shall be final and binding

 

Agreement Not to Solicit Personnel

 

As a condition of this Cash LTI Award, you agree that you will not solicit WaMu
personnel for a period of one year after your employment here ends. This means
that, regardless of the reason for termination of your employment, you will not
directly or indirectly solicit, encourage, induce, or enter into any arrangement
with any person who is then a WaMu employee or a contractor or consultant whom
you have worked with, supervised, or been exposed to confidential information
about while associated with the Company to terminate or diminish his or her
relationship with the company, or to seek or accept employment or a similar
relationship with any other business or entity including, but not limited to,
one that competes with or provides services comparable to those provided by
WaMu.  If you violate this obligation, you agree to return the Cash LTI Award
promptly, and agree that the Company shall also be entitled to pursue whatever
other remedies are available to it.

 

Intellectual Property Ownership

 

WaMu will own all rights to the results of your work, including inventions and
other intellectual property developed using Company equipment, supplies,
facilities or trade secret information.

 

--------------------------------------------------------------------------------


 

It will also own all rights to the results of any other effort by you (outside
of your performance of WaMu work) that relate directly to your work or to the
Company’s business or actual or demonstrably anticipated research or
development. WaMu’s rights extend to anything that is authored, concelved,
invented, written, reduced to practice, improved or made by you, alone or
jointly with others, during the period of your employment by the Company or a
Related Company. To the extent that the results of your work or other effort
constitute a “work made for hire” as defined under U.S. copyright law, the
copyright shall belong solely to the Company. Otherwise, to the extent that such
results are legally protectable, then you hereby irrevocably assigns all
copyrights, patent rights, and other proprietary rights therein to the Company,
and no further action by you is required to grant ownership to WaMu. You will
assist in preparing and executing documents, and will take any other steps
requested by WaMu, to vest, confirm or demonstrate its ownership rights, and you
will not at any time contest the validity of such rights. You understand that
the termination of your employment will not terminate or invalidate any of your
obligations, or WaMu’s rights, as described above. You understand that the above
commitments are in furtherance of the WaMu Intellectual Property Policy (a copy
of which you have had an opportunity to review and is also found on wamu.net),
which is incorporated herein but not set forth in full due to space
limitations.  If you live or work in Washington, California, Illinois, or in any
other state mentioned in the Invention Notice section of the policy, then the
above assignment does not apply to inventions described in the Invention Notice
for your state.

 

Notice

 

Whenever any notice is required or permitted hereunder, such notice must be in
writing and delivered in person or by mail (to the address set forth below if
notice is being delivered to the Company) or electronically.  Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith.  Any notice given by the Company to you directed to you
at your address on file with the Company shall be effective to bind you and any
other person who shall have acquired rights under this Agreement.  You or the
Company may change, by written notice to the other, the address previously
specified for receiving notices.  Notices delivered to the Company in person or
by mail shall be addressed as follows:

 

Company:

Washington Mutual, Inc.

 

 

 

Attn: Leadership Rewards, Stock Administrator
Mall Stop WMC 0705
1301 Second Avenue
Seattle, WA 98101

 

--------------------------------------------------------------------------------


 

Other Terms

 

This letter sets forth all of the terms and conditions upon which the Cash LTI
Award may be paid to you, and it supersedes any other representations about this
bonus opportunity.  No one at the Company has the authority to make any promises
to you that are different from those set forth in this letter on the subject of
this Cash LTI Award.

 

IN WITNESS WHEREOF, the parties have executed this Agreement dated below.

 

 

WASHINGTON MUTUAL, INC.

 

 

 

Daryl David

 

Chief HR Officer

 

 

 

 

 

 

 

Employee’s Signature

 

 

 

Date Signed:

 

 

--------------------------------------------------------------------------------
